


Exhibit 10.2
[wsablogo.jpg]
May 31, 2013


Lesli Gilbert
(Address)


Dear Lesli,
The Wet Seal, Inc. (the “Company”) is pleased to offer you employment as
Executive Vice President, Stores and Operations, reporting to John Goodman,
Chief Executive Officer. Your start date will be June 10th 2013.
Should you accept employment with the Company, you will receive a starting
bi-weekly base salary of $15,384 (26 pay periods per year), which is an
annualized rate of $400,000.00. In addition, you will be eligible to participate
in The Wet Seal, Inc. Fiscal 2013 Corporate Incentive Plan with a target of 50%
(pro-rated) of your base salary. For additional details, terms and conditions
that apply, please refer to the plan document. Please note that bonus
eligibility criteria are within the plan document.
In addition to your salary, the Company will grant you equity awards in the form
of restricted and performance stock units representing a target value of
$150,000 that will vest over a 3-year period as outlined below:
Restricted Stock Units (60%)
On the commencement of your employment (“Grant Date”), you will be granted an
award of $90,000 of restricted stock units (“Restricted Stock Units”). The total
number of shares will be determined by dividing (i) $90,000 by (ii) the greater
of (x) the average closing trading price of the Company's Class A Common Stock
over the thirty (30) calendar days ending on the day prior to the Grant Date
(the “30-Day Average Price”) and (y) the closing trading price of the Company's
Class A Common Stock on the Grant Date. The Restricted Stock Units will vest and
the risk of forfeiture thereon lapse with respect to one-third (1/3rd) of the
total number of shares of Restricted Stock Units initially subject to such award
on each anniversary of the Grant Date, such that the Restricted Stock Units will
be fully vested on the third (3rd) anniversary of the Grant Date.
Performance Stock Units (40%)
On the Grant Date, you will also be granted an award of a target number of units
of performance stock units (“Performance Stock Units”) determined by dividing
(i) $60,000 by (ii) the greater of (x) the 30-Day Average Price and (y) the
closing trading price of the Company's Class A Common Stock on the Grant Date.
The number of Performance Stock Units eligible for time-based vesting will be
determined based upon the achievement of performance goals established by the
Board for fiscal 2013, which goals were established on April 8, 2013, and which
are consistent with such goals established with respect to fiscal 2013
Performance Stock Unit grants made to other executives of the Company. Any
Performance Stock Units that become eligible for time-based vesting will vest in
three equal installments.
The first installment will vest on the date the achievement of performance goals
is certified, and the second and third installments will vest on the second and
third anniversaries of the Grant Date, respectively, subject to your continued
employment through such vesting dates. Any Performance Stock Units that do not
become eligible for vesting based on performance will automatically be forfeited
on the date performance is certified by the Board or the Compensation Committee
of the Board. The Performance Stock Units will otherwise be subject to the terms
of the plan pursuant to which they are granted.




--------------------------------------------------------------------------------




To assist you in your transition to Orange County, the Company is pleased to
offer you relocation assistance up to $60,000 (gross amount), to cover
moving-related expenses and incidentals. At your option, this may be paid to you
as a reimbursement of actual approved relocation costs incurred and paid by you,
or you may submit approved invoices for your relocation costs for direct payment
by the Company to the relocation service providers. To the extent your approved
relocation expenses are less than $60,000, the remaining amount is forfeited.
Should you voluntarily leave the Company's employment in the first 12 months,
you must repay any pro-rated amount based on number of days worked within the
first 12 months before you voluntarily leave. By signing below, you agree that,
in the event you are required to repay any portion of the relocation assistance
amount, the Company may deduct this amount from any salary, bonus, vacation,
expense reimbursements or other payments otherwise payable to you at that time.
It is expected that you will relocate to within a 30 mile radius of the
corporate headquarters in Foothill Ranch, California within ninety (90) days of
your date of hire.
In addition to your relocation assistance, the Company will reimburse you for up
to three months of temporary housing in a furnished apartment at a monthly cost
not to exceed TBC after obtaining several comparative quotes. Requests for
reimbursement must be submitted on a monthly basis, with all receipts for
reimbursement submitted no later than 150 days after your date of hire. During
the first three months of your employment, the Company will provide 5 roundtrip
economy airfares for travel from our corporate headquarters in Foothill Ranch,
California to your home.
You are eligible to participate in the Company's benefits effective the first
day of the month following your start date. Vacation accrues at the annual rate
of 4 weeks. The Wet Seal operates on a Focal Review cycle. Performance
assessments are normally conducted in April of each year and may be pro-rated
accordingly. You will be eligible for a merit increase in 2014. Please refer to
the employee handbook for further information.
Employment with the Company is considered “employment at-will,” which means that
either you or the Company may terminate your employment at any time for any
reason or no reason, with or without cause or prior notice or warning. This
policy of at-will employment may be changed only by a written employment
agreement signed by the Chief Executive Officer of the Company that expressly
revises, modifies, deletes, or supersedes the policy of at-will employment; it
may not be modified by an oral or implied agreement. Unless employment is
covered by a written employment agreement providing otherwise, this policy of
at-will employment is the sole and entire agreement between you and the Company
as to the duration of employment and the circumstances under which employment
may end. With the exception of employment at-will, terms and conditions of
employment with the Company may be modified at the sole discretion of the
Company with or without cause or notice at any time.
In the event of a termination of your employment by the Company without cause
you are offered participation in the Wet Seal, Inc. Severance and Change in
Control Plan at the level of Executive Vice President.
This offer is contingent upon proper U.S. work authorization, successful
completion of all reference checks, background investigation, and the completion
of the Company's standard package of new hire forms (including Confidentiality /
Non-Disclosure and Arbitration Agreements).
I look forward to you joining our team! Please sign your acceptance of this
employment opportunity below and return to me via email or via facsimile at
949-699-4722.
Sincerely,


John D. Goodman
Chief Executive Officer
The Wet Seal, Inc.


I accept the terms and conditions of this offer letter.
Signature
 
Date


Start Date

            


